Citation Nr: 1502779	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to an undiagnosed illness/environmental hazard (Gulf War).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from December 1971 to April 1972 and from December 1990 to June 1991.  He also had service with the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue on appeal was previously before the Board in March 2010 when it was remanded for additional evidentiary development.  

The record before the Board consists of the paper claims files and electronic records within Virtual VA.


FINDING OF FACT

Peripheral neuropathy of the extremities was not present until more than one year after the Veteran's last period of active duty; it is not due to an undiagnosed illness medically unexplained chronic multisymptom illness; and it is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided with adequate notice via correspondence sent in October 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records and pertinent VA and private medical records has been completed.  The Veteran has been provided with an appropriate VA examination to determine if there is an etiologic link between his peripheral neuropathy and exposure to chemicals during active duty.  The examiner had access to and reviewed the evidence of record and also conducted a physical examination.  The examiner provided an opinion on a link between active duty chemical exposure and the peripheral neuropathy and supported the opinion by citations to research as well as other evidence in the claims file.  The Veteran has not been provided with a VA examination to determine if he has peripheral neuropathy as a result of an alleged left foot injury which occurred during active duty.  Significantly, as discussed below, the Board finds there is no competent probative evidence of the presence of an in-service injury of the left foot.  As such a VA examination to determine if there is a link between current peripheral neuropathy and active duty to include an alleged fracture and/or exposure to hot sand would not result in probative evidence.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (including chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).  

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Analysis

The Veteran is claiming that he currently experiences peripheral neuropathy of the upper and lower extremities due to his active duty service to include exposure to environmental hazards while serving in the Persian Gulf.  

Initially, the Board notes the Veteran has provided conflicting evidence regarding when his peripheral neuropathy symptomology began.  When the Veteran filed his original application for compensation in March 1995, he did not include any reference to problems with peripheral neuropathy.  A private hospitalization record dated in January 2001 includes the annotation that the Veteran suffers from chronic burning and tingling and numbness of the feet which had been present for the past year.  In April 2001, the Veteran reported numbness and burning in his feet which began in January 2000.  A March 2001 private clinical record documents the Veteran reported tingling and then numbness and burning in his feet beginning in January 2000.  An April 2001 private clinical record includes the annotation that the Veteran had complained of numbness and burning in his feet since January 2000.  In May 2001, a private clinical record includes the annotation that the Veteran had been diagnosed with neuropathy of the legs and feet two months prior.  In December 2001, the Veteran submitted a claim of entitlement, in part, for peripheral neuropathy.  In a January 2005 statement, the Veteran wrote that he experienced pain and burning in his feet beginning in the late 1990's which subsequently spread to his upper extremities.  A VA clinical record dated in February 2005 indicates the Veteran reported a history of numbness and burning of his feet and legs which began in 1997.  The assessment was idiopathic peripheral neuropathy.  An August 2005 VA clinical record reveals the Veteran had complaints of pain in the feet which began in 1998.  The assessment was idiopathic peripheral neuropathy.  In July 2007, the Veteran wrote that he had peripheral neuropathy of the upper and lower extremities which began in 1991 in the bottom of his feet and increased after he returned from service in the Persian Gulf.  In October 2007, the Veteran wrote that his peripheral neuropathy began as burning in the feet while serving during Desert Storm but he was not treated for the disorder until 1998.  In February 2008, the Veteran wrote that his neuropathy began in 1991 as a burning sensation while he was serving during Desert Storm.  He thought at that time that he was just tired.  He did not seek treatment while in Iraq.  

The Board finds the evidence set out above documents a changing self-reported medical history regarding the onset of the perceived peripheral neuropathy which originally was reported as beginning in 2000 and then slowly evolved to beginning in 1991 (during the Veteran's service in the Gulf War).  It is not apparent to the Board why the Veteran has provided conflicting evidence regarding the onset of his perceived peripheral neuropathy other than for pecuniary gain.  Not only may the Veteran's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].

The Board further notes that a VA examiner has opined that during a VA examination for compensation and pension purposes, the Veteran provided less than his best effort and was malingering.  This evidence suggests to the Board that the Veteran can be less than honest when dealing with VA in connection with his claims.  Regardless of the cause, the Board finds that the numerous inconsistent reports of the onset of the perceived peripheral neuropathy causes the Board to place no probative value on the Veteran's self-reported medical history advanced while the Veteran had claims pending.  

The competent probative medical evidence demonstrates that the Veteran currently has peripheral neuropathy of the extremities.  The claim must be denied, however, as the preponderance of the competent probative evidence of record demonstrates that the Veteran's peripheral neuropathy is not etiologically linked to his active duty service.  

Initially, the Board finds that service connection is not warranted for peripheral neuropathy based on an undiagnosed illness due to the Veteran's service in the Persian Gulf.  The competent probative medical evidence of record has consistently linked the Veteran's reports of numbness, burning and pain in the extremities to a known diagnosis of peripheral neuropathy.  

The service treatment record are silent as to complaints of, diagnosis of or treatment for peripheral neuropathy.  Reports of physical examinations conducted in March 1972, March 1976, October 1980, September 1984, April 1988 and May 1993 reveal that the upper and lower extremities and the neurological system was were found to be normal on clinical evaluation.  The Veteran also completed reports of medical history contemporaneously with most of these examinations and denied on the forms having or ever having had neuritis.  

In October 1994, the Veteran denied having any neurological symptoms.  He was able to walk one mile per day without chest pain.  

Beginning in the 2000's, clinical records begin to document complaints of, diagnosis of and treatment for peripheral neuropathy.  Significantly, the vast majority of the records which address the etiology of the peripheral neuropathy either indicate that the etiology is unknown or that it is not due to the Veteran's active duty service to include exposure to toxins while serving during Desert Storm.  

A June 2001 private clinical record includes an impression of painful sensory neuropathy and no evidence of routine toxic, metabolic or inflammatory disorder.  

In February 2002, a private clinical record reveals the Veteran had a history of a mysterious neuropathy.  Another record dated the same date shows that electrodiagnostic testing documented minimal worsening and the Veteran still had a predominantly mild sensory axonal neuropathy which appeared to be cryptogenic.  

A February 2004 private clinical record includes an impression of painful sensory neuropathy of the cryptogenic type.  

A VA clinical record dated in February 2005 indicates the Veteran reported a history of numbness and burning of his feet and legs which began in 1997.  The assessment was idiopathic peripheral neuropathy.  

At the time of a December 2005 VA examination, it was written that the Veteran began to complain of burning in the bottom of his feet in 1998.  This progressed to include pain in both the lower extremities and upper extremities.  The Veteran denied any direct injury of his legs or neck.  He reported he was exposed to several toxic substances while participating in Desert Storm.  The Veteran denied a family history of neuropathy or neurological disorders.  The examiner wrote that the Veteran had a sympathetic primarily sensory neuropathy.  The examiner found the Veteran's lack of sensation was out of proportion to his reflexes and would suggest that he may also have a component of cervical stenosis.  The report of another VA examination conducted the same day includes substantially the same information.  Physical examination was conducted.  The impression was peripheral neuropathy of an unknown etiology.  

In July 2006, the Veteran was found to have idiopathic peripheral neuropathy.  

A VA peripheral neuropathy examination was conducted in September 2006.  The Veteran reported that he initially developed some fatigue in his legs while serving in the desert in 1990 and also had a burning sensation.  He denied having any symptoms until serving in Iraq.  Physical examination and electrodiagnostic testing were conducted.  The assessment was peripheral neuropathy.  The examiner found that he was unable to provide an opinion as to the etiology of the disability without resort to speculation as he had no idea what type of toxins the Veteran was exposed to.  The examiner opined that the Veteran has an idiopathic sensory neuropathy which was recently felt to be due to his diabetes despite a normal diabetic state.  

An August 2008 private clinical record includes an annotation, under the history portion of the examination, that the Veteran has severe neuropathy due to exposure to chemicals in the war.  It was also written that the exact etiology is unknown.  The pertinent impression was neuropathy mixed from diabetes and possible chemical neuropathy.  

At the time of a February 2011 VA peripheral neuropathy examination, the Veteran reported that he had burning in his feet during his service in Iraq.  He noticed this when he got up in the morning.  He did not seek treatment at that time.  The problem gradually worsened and progressed to weakness.  Within weeks, he began to notice symptoms in his hands.  Physical examination was conducted.  The diagnosis was bilateral upper and lower extremity neuropathy.  The examiner found that he was unable to link the Veteran's peripheral neuropathy to his exposure to toxins while serving during Desert Storm without resort to speculation based on his medical research.  The examiner wrote that it was possible that the Veteran's current symptoms were the result of exposure to toxins during his military service as the medical evidence was inconclusive as to the long-term effects of sarin and cyclosarin.  The examiner wrote that it is impossible to determine with any certainty whether an individual patient's symptoms were due to toxic exposure years in the past.  

An addendum to the February 2012 VA peripheral neuropathy examination report was prepared in July 2011.  The examiner opined that the Veteran's peripheral neuropathy was less likely as not caused by or a result of his Persian Gulf tour of duty.  The rationale was the examiner's clinical experience and expertise.  The examiner noted that there was no good published evidence linking the various toxins alleged to neuropathy with the Veteran's type of presentation in an otherwise healthy individual.  The examiner found there is substantial evidence linking diabetes and pre-diabetes with neuropathy making these metabolic conditions a more likely direct cause than toxin exposure.  The possibility of toxin exposure causing diabetes leading to neuropathy has also not been supported by strong clinical evidence although VA has linked Agent Orange or dioxin to some cases of diabetes.  The examiner also noted that the Veteran displayed signs of embellishment or malingering.  

The evidence of record which links the Veteran's current peripheral neuropathy to his active duty service to include exposure to toxins is limited to the Veteran's own allegations and the August 2008 private clinical record which references the presence of severe neuropathy due to exposure to chemicals in the war.  Significantly, the Board finds that no probative value should be placed on any of this evidence.  

With regard to the Veteran's statements, the Board finds that he is a lay person without specialized medical knowledge.  While he is competent to report on symptomology he experiences through his senses such as pain, burning and numbness of the extremities, he is not competent to link this symptomology to a specific cause as this is not a simple medical determination.  In addition to competency, the Board has to address credibility of this evidence.  As set out above, the Board finds reason to place reduced probative value on the Veteran's self-reported medical history.  The Veteran's opinions as to the etiology of the currently existing peripheral neuropathy is without probative value.  

The Board finds the August 2008 clinical record also is not probative of the etiology of the Veteran's peripheral neuropathy.  This clinician wrote the Veteran has severe neuropathy due to exposure to chemicals in the war but also wrote that the exact etiology of the peripheral neuropathy is unknown.  Furthermore, later in the record, it was written that the Veteran had possible chemical neuropathy.  First, the Board notes this clinician did not provide a rationale for why he found that the Veteran had neuropathy due to chemical exposure.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]  Additionally, the Board notes this opinion is speculative at best.  The statement that the Veteran had peripheral neuropathy due to chemical exposure was completely undercut by the following statement that the exact etiology was unknown.  The speculative nature of the opinion is documented by the clinician's impression of "possible" chemical neuropathy.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim.].

The Board finds there is competent probative evidence which demonstrates that the Veteran's peripheral neuropathy is not due to his exposure to toxins during military service.  The report of the February 2011 VA examination and the February 2012 addendum to the examination report, when read together, constitute competent probative evidence which weighs against the claim.  The VA examiner had access to and reviewed the evidence of record and also conducted a physical examination.  The examiner opined that the Veteran's peripheral neuropathy was not linked to his active duty service to include exposure to toxic chemicals while the Veteran was serving in the Gulf War.  The opinion was supported by the examiner's research as well as citations to the evidence in the record to include the Veteran's presentation of the peripheral neuropathy.  This evidence weighs against the Veteran's claim.  

In an August 2012 statement, the Veteran claimed that his peripheral neuropathy was the result of his braking his left foot while serving in Desert Storm.  He wrote that he did not see a doctor or medic at that time as there were none present.  Over the years, his foot worsened and he was subsequently informed that he had two breaks in the foot.  The Veteran has also claimed in an August 2014 statement that he had foot problems as a result of walking on hot sand.  Significantly, the Veteran's service treatment records are completely silent as to complaints of, diagnosis of or treatment for any type of foot problem to include a broken left foot and the Veteran denied pertinent symptomology on the reports of medical history he completed in May 1993 which was subsequent to the date of the alleged injury.  Physical examination conducted in May 1993 also failed to document any left foot disability.  The total lack of any objective evidence of a left foot injury during active duty coupled with the Board's prior determination that reduced probative value should be placed on the Veteran's self-reported medical history leads the Board to find that there is no competent and credible evidence of an in-service injury of the left foot.  Service connection for peripheral neuropathy based on the alleged in-service left foot injury is not warranted.  

In reaching this decision, the Board has considered the benefit-of-the-doubt rule; however, as the preponderance of  the evidence is against the Veteran's claim, the Board finds that such rule is not for application.   38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include active duty due to an undiagnosed illness/environmental hazard (Gulf War) is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


